Exhibit 10.1

TRANSITION AGREEMENT AND RELEASE

This Transition Agreement and Release (“Agreement”) is made, as of March 29,
2007, by and between Christopher Larsen (“Employee”) and TIBCO Software Inc.
(the “Company”) (Employee and Company are jointly referred to as the “Parties”).

WHEREAS, Employee signed an offer letter dated September 5, 2003 with attached
exhibits, including an Employment Agreement dated September 8, 2003 (the
“Employment Agreement”) and a Non-Disclosure/Assignment Agreement dated
September 8, 2003 (the “NDA Agreement”) (collectively, the “Offer Letter”);

WHEREAS, Employee is employed by the Company “at-will” as Executive Vice
President, World-wide Field Operations;

WHEREAS, the Company and Employee have entered into certain stock option
agreements granting Employee the option to purchase shares of the Company’s
common stock subject to the terms and conditions of the applicable Company Stock
Plan and the Company’s form of written stock option agreement(s) (collectively,
the “Stock Option Agreements”)

WHEREAS, the Parties are modifying and preparing to terminate their employment
relationship;

WHEREAS, Employee shall no longer serve in the position of Executive Vice
President, World-wide Field Operations as of the Effective Date;

WHEREAS, Employee’s employment with the Company will cease on or before April 30
2007 (the “Termination Date”);

WHEREAS, the Company wishes to retain Employee until the Termination Date and
Employee wishes to remain employed by the Company until the Termination Date,
but Employee’s employment shall remain at-will and either party may terminate
the employment relationship on an earlier date with or without cause and with or
without notice, subject to the terms contained herein;

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including, but not limited to, any and all claims arising
or in any way related to Employee’s current employment with or future separation
from the Company;

THUS, in consideration of the promises made herein, the Parties agree as
follows:

1. Consideration.

(a) Up-Front Cash Payment. In consideration for executing this Agreement, the
Company shall pay Employee the total amount of One Thousand Dollars ($1,000)
(the “Initial Payment”), less applicable withholding, in accordance with the
Company’s regular payroll practices. This payment shall be made to Employee
within five (5) business days after the Effective Date (as defined below).



--------------------------------------------------------------------------------

(b) Continued Employment; Severance.

(i) The Employee’s employment with the Company shall continue at-will until the
Termination Date, unless continued employment is earlier terminated by either
the Employee or by the Company for “cause,” as defined below (the “Employment
Period”). The Company and Employee acknowledge and agree that as of the
Effective Date, Employee’s official title shall be Executive Vice President, and
he may refer to himself as an Executive Vice President. Employee shall report to
the Office of the CEO. Notwithstanding his title, the Company and Employee
acknowledge and agree that the Parties do not intend Employee to be a Section 16
officer for securities law purposes. The Company and Employee further
acknowledge and agree that, from and after April 1, 2007, as Executive Vice
President, Employee shall (i) earn a salary of Twenty-Nine Thousand One Hundred
Sixty-Six and 67/100 Dollars ($29,166.67) per month, less applicable
withholdings (Three Hundred Fifty Thousand Dollars ($350,000) annualized, less
applicable withholding) paid in accordance with the Company’s regular payroll
practices (the “Monthly Payments”), (ii) be available to work 30 hours per week
(although the employee shall not be required to work in the Company office
unless requested by the Company’s CEO, Vivek Ranadive), and (iii) perform such
services as are directed by the CEO Vivek Ranadive. If Employee accepts another
position during the Employment Period or otherwise resigns prior to the
Termination Date then Employee shall notify the Company immediately.

(ii) Unless the Employee’s employment is terminated by the Company for cause as
otherwise described in this Agreement, and provided that the Employee is
otherwise in compliance with all of the terms of this Agreement, if the Employee
(a) remains an Employee of the Company through the Termination Date, or
(b) resigns prior to April 30, 2007, thereby accelerating the Termination Date,
the Company agrees that it shall pay to Employee an amount which (the
“Termination Payment”), when combined with the Initial Payment and the Monthly
Payments made after the execution of this agreement and prior to the actual
Termination Date, will equal Three Hundred Fifty Thousand Dollars (US$350,000).
The Termination Payment shall be paid fifteen days following the Termination
Date.

(iii) If Employee fails to inform the Company of any new employment (a
“Specified Breach”), and the Company continues to pay Employee under this
section, the Company reserves the right to seek reimbursement of payments from
Employee above minimum wage for the period following his Specified Breach.
Employee shall no longer be entitled to continued payments under this section if
Employee accepts and commences work for another employer or if the Company
terminates Employee’s employment with the Company for “cause.” “Cause” shall
mean: (a) Employee engages in any act of dishonesty, fraud or misrepresentation,
or violation of the Company’s anti-harassment and discrimination policies;
(b) Employee’s violation of any federal, state or other law or regulation
applicable to the Company’s business or violation of Company policies, as set
forth in the Company’s Employee Handbook, designed to ensure compliance with a
federal, state or other law or regulation applicable to the Company’s business;
(c) Employee’s material breach of any confidentiality agreement or invention
assignment agreement between Employee and the Company; (d) Employee
acknowledging the commission of, being convicted of, or entering a plea of
guilty or nolo contendere to, any felony or misdemeanor involving moral
turpitude; or (e) the Employee failing to notify the Company that he has
accepted a position during the Employment Period with another company and/or the



--------------------------------------------------------------------------------

Employee accepting a position during the Employment Period, directly or
indirectly, of providing services for a competitor of the Company while
continuing to receive salary and other payments from the Company. In the event
that the Company believes that Employee has committed an act or acts
constituting “cause” under subsections 1(b)(i) (a) through (e) above, the
Company shall provide specific written notice thereof to Employee, if such
“cause” is reasonably susceptible of being cured, and the termination of
Employee’s employment therefore shall become effective fourteen (14) days after
that notice, provided that it has not been cured by that date. For purposes of
this Agreement, a “competitor of the Company” shall be any one of the following
companies, together with their successors and/or assigns: WebMethods Inc., BEA
Systems, the netweaver or infrastructure division of SAP, the division(s) of Sun
Microsystems into which SeeBeyond has been integrated, Sonic Software, Progress
Software Corporation, the messaging software or infrastructure software
departments of IBM Corporation or Microsoft Corporation; or the infrastructure
division of Oracle Corporation.

(c) Supplemental Severance. In the event that Employee elects to continue
employment through the Termination Date and Employee’s employment has not been
terminated for “cause,” upon the termination of Employee’s employment, the
Company agrees that, in addition to paying the Termination Payment, the Company
will pay Employee:

(i) an additional lump sum payment of One Hundred Thirty-Two Thousand Six
Hundred Ninety-Two Dollars ($132,692) (the “Final Lump Sum”), less applicable
withholdings, and

(ii) reimbursement of payments Employee makes for premiums paid for continued
health benefits for Employee (and any eligible dependents) under the Company’s
group health plans until the earlier of (a) twelve (12) months (provided
Employee validly elects to continue coverage under the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), or (b) the date upon which Employee and
Employee’s eligible dependents become covered under similar plans of another
employer, in consideration for, and conditioned upon, the execution by Employee
of a Supplemental Severance Agreement and Release, the form of which is attached
hereto as Exhibit A (the “Supplemental Agreement”). The Final Lump Sum shall be
paid within sixteen (16) days of the Effective Date of the Supplemental
Agreement. In the event that Employee’s employment is terminated earlier than
the Termination Date for “cause,” the Company reserves the right to elect at its
sole discretion whether or not to offer Employee any payment in exchange for a
supplemental severance agreement and release, whether in the form of the
Supplemental Agreement or some other form satisfactory to the Company.

(d) Aggregate Consideration. For the sake of clarity, the Company will not pay
more than Four Hundred Eighty-Two Thousand Six Hundred Ninety-Two Dollars
($482,692) under the terms of this Agreement or the Supplemental Agreement for
the Initial Payment, the Monthly Payments, the Termination Payment and the Final
Lump Sum, inclusive of any applicable withholding or other taxes and payment
reimbursements. To the extent the Company exceeds any specified payment in a
given month, the Company will offset that amount against subsequent payments to
achieve a total payment of Four Hundred Eighty-Two Thousand Six Hundred
Ninety-Two Dollars ($482,692) inclusive of any applicable withholding or other
taxes and payment reimbursements.



--------------------------------------------------------------------------------

2. Benefits. Employee’s health insurance benefits shall cease on the earlier of
the Termination Date, or the date Employee or the Company actually terminates
Employee’s employment, subject to Employee’s right to continue his health
insurance under COBRA. Employee’s participation in all other benefits and
incidents of employment shall also cease on the earlier of the Termination Date
or the date Employee or the Company actually terminates Employee’s employment,
except that Employee shall cease accruing vacation time and paid time off as of
the Effective Date. Employee will be paid all of his unused vacation days and
the Company agrees to provide assistance in resolving all outstanding benefit
problems/incorrect claims/filing mistakes that have been brought to Company’s
and the current health care benefit provider, Great West’s, attention.

3. Stock. The vesting of any stock options shall continue through the remainder
of Employee’s employment, and both vesting and exercise shall be subject to the
terms and conditions of the Stock Option Agreements.

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employment
Agreement and NDA Agreement between Employee and the Company, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and non-solicitation of
Company employees. Employee shall return to the Company, by the Termination
Date, all of the Company’s property and confidential and proprietary information
in his possession. Notwithstanding the foregoing, Employee may retain the laptop
computer in his possession provided that, by the Termination Date, he has made
such device available to the Company for the purpose of removing any and all
Information that the Company, in its sole discretion, deems appropriate.

5. Payment of Salary. Employee acknowledges and represents that, as of the
Effective Date of this Agreement, the Company has paid all salary, wages,
bonuses, commissions, distributions, interest, equity, severance, fees,
penalties and any and all other benefits and compensation due to Employee as of
that date, with the exception of back-pay on the new Three Hundred Fifty
Thousand Dollar ($350,000) annual salary, effective December 1, 2006, which
back-pay is included within the Final Lump Sum.

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its past and present administrators, managers, officers,
directors, employees, investors, stockholders, agents, attorneys, predecessors,
successors in interest, and assigns, employee benefit plans and their
fiduciaries, subsidiaries, predecessors and successors in interest, agents,
representatives and assigns. Employee, on his own behalf and on behalf of his
respective heirs, family members, executors, agents and assigns, hereby fully
and forever releases the Company and its past and present administrators,
managers, officers, directors, employees, investors, stockholders, agents,
predecessors, successors in interest, and assigns, affiliates, divisions,
subsidiaries, employee benefit plans and their fiduciaries, subsidiaries,
predecessors and successors in interest (the “Releasees”), from, and agrees not
to sue concerning, or in any manner to institute, prosecute or pursue, any
claim, complaint, charge, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee



--------------------------------------------------------------------------------

may possess against any of the Releasees arising from any omissions, acts or
facts that have occurred up until and including the Effective Date including,
without limitation:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship (whether
on or before the Termination Date);

(b) any and all claims relating to, or arising from, Employee’s right to
purchase or actual purchase (if any) of shares of stock of the Company,
including, without limitation, any claims for fraud; misrepresentation; breach
of fiduciary duty; breach of duty under applicable state corporate law; and
securities fraud under any state or federal law;

(c) any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; fraud in
the inducement; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; workers’
compensation; and disability benefits;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; the Fair Credit Reporting Act;
the Worker Adjustment and Retraining Notification Act; the Older Workers Benefit
Protection Act; the Family and Medical Leave Act; the California Family Rights
Act; the California Fair Employment and Housing Act; the California Workers’
Compensation Act; and the California Labor Code, including, but not limited to,
Labor Code Sections 1400-1408;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement nor to any rights to defense and indemnity the Employee may have
available to him from the Company pursuant to the terms of the Company’s
insurance policies, the Company’s By-Laws the Indemnification



--------------------------------------------------------------------------------

Agreement dated as of September 15, 2003, between the Company and Employee or
pursuant to statute or common law; further the parties agree the Employee does
not waive any rights or claims that, statutorily, cannot be waived

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective
Date. Employee acknowledges that the consideration given for this waiver and
release Agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that:

(a) he should consult with an attorney prior to executing this Agreement;

(b) he has twenty-one (21) days within which to consider this Agreement;

(c) he has seven (7) days following his execution of this Agreement to revoke
the Agreement;

(d) this Agreement shall not be effective until the revocation period has
expired; and

(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.

8. Civil Code Section 1542. Employee represents that he is not aware of any
claim by him against any of the Releasees other than the claims that are
released by this Agreement. Employee acknowledges that he has had the
opportunity to be advised by legal counsel and is familiar with the provisions
of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the Releasees. Employee also represents
that he is not presently aware of any claims on his own behalf, not otherwise
released herein, against the Company or any of the Releasees, and that
consequently, he has no present intention to bring any claims on his own behalf
or on behalf of any other person or entity against the Company or any of the
Releasees.



--------------------------------------------------------------------------------

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company following the Termination Date or the earlier termination of his
employment with the Company, and he hereby waives any right, or alleged right,
of employment or re-employment with the Company. Employee further agrees that he
will not apply for employment with the Company once his employment has been
terminated.

11. Confidentiality. The Parties acknowledge that their agreement to keep the
contents of, terms and conditions of, and the consideration for this Agreement
confidential was a material factor on which all parties relied in entering into
this Agreement. Except as permitted herein, the Parties hereto agree to maintain
in confidence the existence of this Agreement, the contents, terms and
conditions of this Agreement, and the consideration for this Agreement
(hereinafter collectively referred to as “Severance Information”). The Parties
may also disclose, on a reasonable “need to know” basis the contents of, terms
and conditions of, and the consideration for this Agreement to (i) immediate
family, (ii) legal and/or other professional advisors, or Company personnel
necessary to implement the Agreement (as determined by the Company in its sole
discretion), (iii) to enforce (or defend against asserted claims of) breaches of
this Agreement, or (iv) as required by law (e.g. by subpoena or for tax
disclosures) or pursuant to Court order. Except as to (iii) and (iv), such
recipients of Severance Information will also be informed of the confidentiality
requirements contained herein. Each Party hereto otherwise agrees to take every
reasonable precaution to prevent disclosure of any Severance Information to
other third parties, and agrees that there will be no other publicity, directly
or indirectly, concerning any Severance Information. Furthermore, the Parties
shall agree upon a statement that will be used to communicate the reasons for
the Employee leaving the Company, a portion of which shall also be used in any
press release publicly announcing Employee’s departure.

12. Non-Disparagement; Non-Solicitation. (a) Employee agrees to refrain from any
defamation, libel or slander of the Releasees, and any tortious interference
with the contracts, relationships and prospective economic advantage of the
Releasees. Additionally, Employee may request that a senior staff member of a
potential employer or the recruiter for that employer contact Vivek Ranadive for
a verbal reference if that potential employer has made, or is about to make, an
employment offer to the Employee. The Company’s current officers and directors
agree to refrain from any defamation, libel or slander of the Employee, and any
tortious interference with the contracts, relationships and prospective economic
advantage of the Employee, for so long as they remain employed with the Company.
In addition, during and after the period of his employment, Employee agrees to
make himself available to the Company and/or its counsel to assist or consult in
any litigation, proceeding, investigation, or inquiry involving the Company,
(b) Employee agrees that for a period of twelve (12) months immediately
following the Termination Date, Employee will not directly or indirectly
solicit, induce, or recruit any of the Company’s employees to leave their
employment at the Company.

13. No Cooperation. Employee agrees that following the termination of his
employment, he will not knowingly counsel or assist any attorneys or their
clients in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints by any third party against any of the
Releasees, unless under a subpoena or court order to do so. Employee agrees both
to notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such



--------------------------------------------------------------------------------

subpoena or court order to the Company. After the termination of his employment,
if approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

14. Breach. Employee acknowledges and agrees that any breach of Paragraphs 6, 8,
9, 11, 12, or 13 hereof or any material breach of any material provision of the
NDA Agreement shall constitute a material breach of this Agreement, shall
entitle the Company to recover the consideration provided to Employee under this
Agreement, except as provided by law, and shall entitle the Company to cease
paying the consideration provided to Employee by this Agreement and that any
material breach of any provision of this Agreement or of the NDA shall
constitute a material breach of this Agreement and shall entitle the Company to
seek injunctive relief to restrain such breach and prevent irreparable harm,
without prejudice to the Company’s right to pursue all other remedies permitted
by law. Except as provided by law, the non-prevailing Party in the adjudication
of any claims shall be liable to the prevailing Party for all reasonable costs
(including the costs of arbitration, litigation and court fees incurred in
connection with such action), attorneys’ fees and any and all damages incurred
by the prevailing Party in enforcing (or defending against claimed breaches of)
the obligations under this Agreement and the NDA Agreement. Company acknowledges
and agrees that any breach of paragraphs 1, 2, 3, 12, or 13 shall constitute a
material breach of this Agreement, shall entitle the Employee to seek injunctive
relief to restrain such breach and prevent irreparable harm, without prejudice
to the Employee’s right to pursue all other remedies permitted by law, including
monetary damages.

15. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all potential
disputed claims. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party. No action taken by Employee hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgement or admission by the Employee of any fault or liability
whatsoever to the Company or to any third party.

16. Costs. The Company agrees to pay Employee’s attorney’s fees up to $7,500
incurred in the negotiation of this Agreement. Such attorney’s fees shall be
paid directly to Employee’s attorneys by the Company within thirty (30) days of
the Company’s receipt of an invoice from Employee’s attorneys. Otherwise, the
Parties shall each bear their own costs, attorneys’ fees and other fees incurred
in connection with the preparation of this Agreement.

17. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.



--------------------------------------------------------------------------------

18. No Representations. Each Party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. In entering into this Agreement,
neither Party has relied upon any representations or statements made by the
other party hereto which are not specifically set forth in this Agreement.

19. Severability. In the event that any provision, or any portion thereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, the legality, validity and enforceability of the
remaining provisions shall in no way be affected or impaired thereby, and the
Parties shall substitute for the affected portion an enforceable provision which
closest approximates the intent and effect thereof.

20. Entire Agreement. This Agreement, the attached Exhibits, the Employment
Agreement, the NDA Agreement, the Indemnification Agreement and the Stock Option
Agreements represent the entire agreement and understanding between the Company
and Employee concerning the subject matter thereof and Employee’s employment
with and separation from Company and the events leading thereto and associated
therewith, and supersede and replace any and all prior agreements and
understandings between the Parties concerning the subject matter of such
Agreements and Employee’s relationship with the Company.

21. No Waiver. The failure of either the Company or the Employee to insist upon
the performance of any of the terms and conditions in this Agreement, or the
failure to prosecute any breach of any of the terms and conditions of this
Agreement, shall not be construed thereafter as a waiver of any such terms or
conditions. This entire Agreement shall remain in full force and effect as if no
such forbearance or failure of performance had occurred.

22. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Executive Vice President, General Counsel & Secretary of the
Company or the Chief Executive Officer of the Company.

23. Governing Law. This Agreement shall be construed, interpreted, governed, and
enforced in accordance with California law, without regard to choice-of-law
provisions. The Parties consent to personal and exclusive jurisdiction and venue
in California.

24. Effective Date. This Agreement is effective after both Parties have signed
it and after seven (7) days have passed since Employee has signed the Agreement
(the “Effective Date”). Each party has seven days after that party signed the
Agreement to revoke it. Revocation must be made in writing and delivered no
later than seven days after execution, and if by the employee, must be delivered
to the Executive Vice President, General Counsel & Secretary for the Company.

25. Counterparts; Facsimile. This Agreement may be executed in counterparts and
by facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned. A signature shall be treated as a fully
enforceable signature hereto upon receipt by facsimile, mail, Federal Express
delivery or personal delivery.



--------------------------------------------------------------------------------

26. Arbitration. The parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to arbitration in Santa Clara County before the
American Arbitration Association, under its National Rules for the Resolution of
Employment Disputes and California law. The arbitrator may grant injunctions and
other relief in such disputes. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. The parties agree that
the prevailing party in any arbitration shall be entitled to injunctive relief
in any court of competent jurisdiction to enforce the arbitration award. The
parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury.

27. 28. Tax Consequences. The Company makes no representations or warranties
with respect to the tax consequences of the payments provided to Employee or
made on his behalf under the terms of this Agreement. Employee agrees and
understands that he is responsible for payment, if any, of local, state and/or
federal taxes on the payments made hereunder by the Company and any penalties or
assessments thereon (subject to crediting of any withholding done by the
Company). Employee further agrees to indemnify and hold the Company harmless
from any claims, demands, deficiencies, penalties, interest, assessments,
executions, judgments, or recoveries by any government agency against the
Company for any amounts claimed due on account of: (a) Employee’s failure to pay
or the Company’s failure to withhold (provided that if the Company’s failure to
withhold is due to the Company’s negligence, Employee’s liability to the Company
shall be limited to the original amount of tax withholding and Employee shall
not be responsible for any other amounts, including any penalties or interest
assessed against the Company), or Employee’s delayed payment of, federal or
state taxes; or (b) damages sustained by the Company by reason of Employee’s
failure to pay legitimate tax withholding obligations arising from the Company’s
payments to Employee, including attorneys’ fees and costs.

28. 29. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if the Company
reasonably determines that Section 409A of the Code will result in the
imposition of additional tax to an earlier payment of any severance or other
benefits otherwise due to Employee on or within the six (6) month period
following Employee’s termination, the severance benefits will accrue during such
six (6) month period and will become payable in a lump sum payment on the date
six (6) months and one (1) day following the date of Employee’s termination. All
subsequent payments, if any, will be payable as provided in this Agreement.

(b) Notwithstanding anything to the contrary in this Agreement, Employee agrees
to work in good faith with the Company to consider amendments to this Agreement
which are necessary or appropriate to avoid imposition of any additional tax or
income recognition under Section 409A of the Code prior to the actual payment to
Employee of payments or benefits under this Agreement



--------------------------------------------------------------------------------

29. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    TIBCO SOFTWARE INC. Dated:   3/28/07     By:   /s/ William R. Hughes        
William R. Hughes         Executive Vice President,         General Counsel &
Secretary     Christopher Larsen, an individual Dated:   3/28/07     /s/
Christopher Larsen       Christopher Larsen



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL RELEASE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SUPPLEMENTAL RELEASE

This Supplemental Release (“Supplemental Agreement”) is made by and between
Christopher Larsen (“Employee”) and TIBCO Software Inc. (the “Company”)
(Employee and Company jointly referred to as the “Parties”). Capitalized terms
not defined in this Supplemental Agreement shall have the meaning ascribed to
them in the Transition Agreement (defined below).

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee and Company entered into a Transition Agreement and Release
dated as of March 19, 2007 (the “Transition Agreement”);

WHEREAS, Employee’s employment ceased on [4/30] 2007 (the “Actual Termination
Date”);

WHEREAS, as a condition precedent to the provision of certain consideration
under the Transition Agreement and this Supplemental Release, the Parties agreed
in the Transition Agreement to resolve following the Actual Termination Date any
and all disputes, claims, complaints, grievances, charges, actions, petitions
and demands that the Employee may have against the Company, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with the Company;

THUS, in consideration of the promises made herein and in the Transition
Agreement, the Parties agree as follows:

1. Consideration. The Company shall pay Employee the total amount of One Hundred
Thirty-Two Thousand Six Hundred Ninety-Two Dollars ($132,692), less applicable
withholding, in accordance with the Company’s regular payroll practices. This
payment shall be made to Employee within sixteen (16) days after the Effective
Date of this Supplemental Agreement, as defined below.

2. Benefits. Employee’s participation in all benefits and incidents of
employment shall cease on the Actual Termination Date subject to Employee’s
right to continue his health insurance under COBRA.

3. Stock. Employee agrees that he is not entitled to continued vesting under the
Stock Option Agreements subsequent to the Actual Termination Date. The exercise
of Employee’s vested share options, if any, shall continue to be governed by the
terms and conditions of the Stock Option Agreements.

4. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employment
Agreement and NDA Agreement between Employee and the Company, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information, and non-solicitation of
Company employees. Employee shall return, by the Effective Date, all of the
Company’s property and confidential and proprietary information in his
possession to the Company. Notwithstanding the foregoing, Employee may retain
the laptop computer in his

 

1



--------------------------------------------------------------------------------

possession provided that, by the Termination Date, he has made such device
available to the Company for the purpose of removing any and all information
that the Company, in its sole discretion, deems appropriate. By signing this
Supplemental Agreement, Employee declares under penalty of perjury that he has
returned all Company property, with the exception of the aforementioned laptop
computer.

5. Payment of Salary. Employee acknowledges and represents that as of the
Effective Date of this Supplemental Agreement the Company has paid all salary,
wages, bonuses, accrued vacation, commissions, distributions, interest, equity,
severance, fees, penalties and any and all other benefits and compensation due
to Employee.

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its past and present administrators, managers, officers,
directors, employees, investors, stockholders, attorneys, agents, predecessors,
successors in interest, and assigns, employee benefit plans and their
fiduciaries, subsidiaries, predecessors and successors in interest, agents,
representatives and assigns. Employee hereby fully and forever releases the
Company and its past and present administrators, managers, officers, directors,
employees, investors, stockholders, agents, predecessors, successors in
interest, and assigns, affiliates, divisions, subsidiaries, employee benefit
plans and their fiduciaries, subsidiaries, predecessors and successors in
interest (the “Releasees”), from, and agrees not to sue concerning, or in any
manner to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation:

 

  a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

  b. any and all claims relating to, or arising from, Employee’s right to
purchase or actual purchase (if any) of shares of stock of the Company,
including, without limitation, any claims for fraud; misrepresentation; breach
of fiduciary duty; breach of duty under applicable state corporate law; and
securities fraud under any state or federal law;

 

  c. any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; fraud in the inducement, breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligence; or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation; libel; slander; negligence; personal injury;
assault; battery; invasion of privacy; false imprisonment; conversion; workers’
compensation; and disability benefits;

 

2



--------------------------------------------------------------------------------

  d. any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Age Discrimination in Employment Act of
1967; the Americans with Disabilities Act of 1990; the Fair Labor Standards Act;
the Employee Retirement Income Security Act of 1974; the Fair Credit Reporting
Act; the Worker Adjustment and Retraining Notification Act; the Older Workers
Benefit Protection Act; the Family and Medical Leave Act; the California Family
Rights Act; the California Fair Employment and Housing Act; the California
Workers’ Compensation Act; and the California Labor Code, including, but not
limited to, Labor Code Sections 1400-1408;

 

  e. any and all claims for violation of the federal, or any state,
constitution;

 

  f. any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

 

  g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

 

  h. any and all claims for attorneys’ fees and costs.

The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Supplemental Agreement, nor to any rights to defense and indemnity that
Employee may have available to him from the Company pursuant to the terms of the
Company’s insurance policies, the Company’s By-Laws, or pursuant to statute or
common law.

7. Acknowledgement of Waiver of Claims Under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under ADEA after the Effective Date
of this Supplemental Agreement. Employee acknowledges that the consideration
given for this Supplemental Agreement is in addition to anything of value to
which Employee was already entitled. Employee further acknowledges that he has
been advised by this writing that

 

  a. he should consult with an attorney prior to executing this Supplemental
Agreement;

 

  b. he has twenty-one (21) days within which to consider this Supplemental
Agreement;

 

  c. he has seven (7) days following his execution of this Supplemental
Agreement to revoke the Agreement;

 

3



--------------------------------------------------------------------------------

  d. this Supplemental Agreement shall not be effective until the revocation
period has expired; and

 

  e. nothing in this Supplemental Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

8. Civil Code Section 1542. Employee represents that he is not aware of any
claim by him against any of the Releasees other than the claims that are
released by this Supplemental Agreement. Employee acknowledges that he has had
the opportunity to be advised by legal counsel and is familiar with the
provisions of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the Releasees. Employee also represents
that he is not presently aware of any claims on his own behalf, not otherwise
released herein, against the Company or any of the Releasees, and that
consequently, he has no present intention to bring any claims on his own behalf
or on behalf of any other person or entity against the Company or any of the
Releasees.

10. No Application for Employment. Employee understands and agrees that, as a
condition of this Supplemental Agreement, he shall not be entitled to any
employment with the Company, and he hereby waives any right, or alleged right,
of employment or re-employment with the Company. Employee further agrees that he
will not apply for employment with the Company.

11. Confidentiality. The Parties acknowledge that their agreement to keep the
contents of, terms and conditions of, and the consideration for this
Supplemental Agreement confidential was a material factor on which all parties
relied in entering into this Supplemental Agreement. Except as permitted herein,
the Parties hereto agree to maintain in confidence the existence of this
Supplemental Agreement, the contents, terms and conditions of this Supplemental
Agreement, and the consideration for this Supplemental Agreement (hereinafter
collectively referred to as “Settlement Information”). The Parties may also
disclose, on a reasonable “need to know” basis the contents of, terms and
conditions of, and the consideration for this Supplemental Agreement to: a)
immediate family; b) legal and/or other professional advisors, or Company
personnel necessary to implement the Supplemental Agreement (as determined by
the Company in its sole discretion); c) to enforce (or defend against asserted
claims of) breaches of this Supplemental Agreement; or d) as required by law
(e.g. by subpoena or for tax disclosures) or pursuant to Court order. Except as
to the latter two categories, such recipients of Settlement

 

4



--------------------------------------------------------------------------------

Information will also be informed of the confidentiality requirements contained
herein. Each Party hereto otherwise agrees to take every reasonable precaution
to prevent disclosure of any Settlement Information to other third parties, and
agrees that there will be no other publicity, directly or indirectly, concerning
any Settlement Information.

12. Breach. Employee acknowledges and agrees that any breach of Paragraphs 6, 8,
9 or 11 hereof shall constitute a material breach of this Agreement and shall
entitle the Company to recover the consideration provided to Employee under this
Agreement, except as provided by law, and that any material breach of any
provision of this Agreement, the Transition Agreement, or of the NDA shall
constitute a material breach of this Agreement and shall entitle the Company to
seek injunctive relief to retrain such breach and prevent irreparable harm,
without prejudice to the Company’s right to pursue all other remedies permitted
by law. Except as provided by law, the non-prevailing Party in the adjudication
of any such claims shall be liable to the prevailing Party for all reasonable
costs (including the costs of arbitration, litigation and court fees incurred in
connection with such action), attorneys’ fees and any and all damages incurred
by the prevailing Party in enforcing (or defending against claimed breaches of)
the obligations under this Supplemental Agreement and the NDA Agreement.

13. Arbitration. The Parties agree that any and all disputes arising out of the
terms of the Agreement, the Supplemental Agreement, their interpretation, and
any of the matters herein released, shall be subject to confidential and binding
arbitration in Santa Clara County before the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes, supplemented
by the California Code of Civil Procedure. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable
attorneys’ fees and costs. The Parties hereby agree to waive their right to have
any dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
the Transition Agreement, this Supplemental Agreement and the NDA Agreement.

14. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Supplemental Agreement.
Employee represents and warrants that he has the capacity to act on his own
behalf and on behalf of all who might claim through him to bind them to the
terms and conditions of this Supplemental Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

15. No Representations. Each Party represents that it has consulted with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Supplemental Agreement. In entering into this Supplemental
Agreement, neither Party has relied upon any representations or statements made
by the other party hereto which are not specifically set forth in this
Supplemental Agreement.

 

5



--------------------------------------------------------------------------------

16. Severability. In the event that any provision, or any portion thereof
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, the legality, validity and enforceability of the
remaining provisions shall in no way be affected or impaired thereby, and the
parties shall substitute for the affected portion an enforceable provision which
closest approximates the intent and effect thereof.

17. Entire Agreement. This Supplemental Agreement, the Transition Agreement, the
Employment Agreement, the Indemnification Agreement and the NDA Agreement
represent the entire agreement and understanding between the Company and
Employee concerning the subject matter thereof and Employee’s employment with
and separation from the Company, and the events leading thereto and associated
therewith, and supersede and replace any and all prior agreements and
understandings between the Parties concerning the subject matter of this
Supplemental Agreement and Employee’s relationship with the Company.

18. No Waiver. The failure of either the Company or Employee to insist upon the
performance of any of the terms and conditions in this Supplemental Agreement,
or the failure to prosecute any breach of any of the terms and conditions of
this Supplemental Agreement, shall not be construed thereafter as a waiver of
any such terms or conditions. This entire Supplemental Agreement shall remain in
full force and effect as if no such forbearance or failure of performance had
occurred.

19. No Oral Modification. This Supplemental Agreement may only be amended in a
writing signed by Employee and the Executive Vice President, General Counsel &
Secretary of the Company or the Chief Executive Officer of the Company.

20. Governing Law. This Supplemental Agreement shall be construed, interpreted,
governed, and enforced in accordance with California law, without regard to
choice-of-law provisions. The Parties consent to personal and exclusive
jurisdiction and venue in California.

21. Effective Date. This Supplemental Agreement is effective after both parties
have signed it and after seven (7) days have passed since Employee has signed
the Supplemental Agreement (the “Effective Date”). Each party has seven days
after signing the Supplemental Agreement to revoke it. Revocation must be made
in writing delivered no later than seven days after execution, and if by
Employee, to the Executive Vice President, General Counsel & Secretary for the
Company.

22. Counterparts; Facsimile. This Supplemental Agreement may be executed in
counterparts and by facsimile, and each counterpart and facsimile shall have the
same force and effect as an original and shall constitute an effective, binding
agreement on the part of each of the undersigned. A signature shall be treated
as a fully enforceable signature hereto upon receipt by facsimile, mail, Federal
Express delivery, or personal delivery.

23. No Cooperation. Employee agrees not to act in any manner that might damage
the business of the Company. Employee further agrees that she will not knowingly
encourage, counsel or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee agrees to use

 

6



--------------------------------------------------------------------------------

diligent, reasonable and good faith efforts both to promptly notify the Company
upon receipt of any such subpoena or court order, and to furnish, within three
(3) days of its receipt, a copy of such subpoena or court order to the Company.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
she cannot provide counsel or assistance.

24. Non-Disparagement. Employee agrees to refrain from any defamation, libel or
slander of the Releasees, and any tortious interference with the contracts,
relationships and prospective economic advantage of the Releasees. The Company
and, during their period of employment or service with the Company, its current
officers and directors agree to refrain from any defamation, libel or slander of
Employee. Employee agrees that she shall direct all inquiries by potential
future employers to the Company’s Human Resources Department for references from
the Company. Upon inquiry, the Company shall only confirm the following:
Employee’s last position held and dates of employment, final compensation and
any other information and/or documentation legally required to be disclosed.

25. Non Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Supplemental Agreement,
Employee will not directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment at the Company.

26. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Supplemental Agreement, the prevailing Party
shall be entitled to recover its reasonable costs and expenses, including the
costs of mediation, arbitration, litigation, court fees and reasonable
attorneys’ fees incurred in connection with such an action.

27. No Admission of Liability. Employee understands and acknowledges that this
Supplemental Agreement constitutes a compromise and settlement of any and all
potential disputed claims. No action taken by the Company hereto, either
previously or in connection with this Supplemental Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by the Company of any fault or
liability whatsoever to Employee or to any third party.

28. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Supplemental
Agreement.

29. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments provided to Employee or made on
his behalf under the terms of this Supplemental Agreement. Employee agrees and
understands that she is responsible for payment, if any, of local, state and/or
federal taxes on the payments made hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of: (a) Employee’s
failure to pay or the Company’s failure to withhold, or Employee’s delayed
payment of, federal or state taxes; or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.

 

7



--------------------------------------------------------------------------------

30. Voluntary Execution of Agreement. This Supplemental Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:

 

  a. They have read this Supplemental Agreement;

 

  b. They have been represented in the preparation, negotiation, and execution
of this Supplemental Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

  c. They understand the terms and consequences of this Supplemental Agreement
and of the releases it contains; and

 

  d. They are fully aware of the legal and binding effect of this Supplemental
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Supplemental Agreement on the
respective dates set forth below.

 

      TIBCO SOFTWARE INC. Dated:   7 May 2007     By:   /s/ William R. Hughes  
      William R. Hughes         Executive Vice President,         General
Counsel & Secretary       Christopher Larsen, an individual Dated:   4/30/07    
/s/ Christopher Larsen       Christopher Larsen

 

8